Carley, Judge.
Appellant was tried before a jury and found guilty of the offense *241of burglary. He appeals from the judgment of conviction and sentence entered by the trial court on the jury’s verdict.
1. Appellant enumerates the general grounds. “After a review of the entire record, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt.” Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The trial court’s failure to give appellant’s requested charge on identity is enumerated as error. A review of the record shows, however, that there was no evidence which raised the issue of mistaken identity in this case. Accordingly, the trial court’s refusal to give appellant’s requested charge on identity was not error. See Williams v. State, 171 Ga. App. 34, 35 (4) (318 SE2d 768) (1984).
3. The trial court’s failure to give appellant’s requested charge concerning the motivation and bias of witnesses is enumerated as error. “As the requested instruction at least minimally was covered adequately by the charge given [on credibility of witnesses], the court’s failure to instruct the jury in the language requested, even if such request were perfect, does not constitute reversible error. [Cits.]” Mitchell v. State, 157 Ga. App. 181, 183 (3) (276 SE2d 864) (1981).

Judgment affirmed.


Sognier, J., concurs. Deen, P. J., concurs specially.